Case 1:19-cv-02166-CMA-MEH Document 36 Filed 10/16/19 USDC Colorado Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02166-CMA-MEH

   FRED NEKOUEE, individually,             :
                                           :
                  Plaintiff,               :
                                           :
   vs.                                     :
                                           :
   SILVER LEAF DEVELOPMENT, LLC, a         :
   Colorado limited liability company; and :
                                           :
   CHUB BURGER, LLC, a Colorado limited    :
   liability company;                      :
                                           :
                                           :
                  Defendants.              :
   _______________________________________ /

                         NOTICE OF DISMISSAL WITH PREJUDICE
                           OF DEFENDANT CHUB BURGER, LLC

  Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Fred Nekouee (“Plaintiff”) hereby dismisses

  Plaintiff’s claims against Defendant CHUB BURGER, LLC with prejudice as the parties have

  entered into a settlement agreement.


         DATE: October 16, 2019


                                               Respectfully submitted,

                                               s/Robert J. Vincze           _
                                               Robert J. Vincze (CO # 28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792
                                               Andover, Kansas 67002
                                               Phone: 303-204-8207
                                               Email: vinczelaw@att.net

                                               Attorney for Plaintiff Fred Nekouee
Case 1:19-cv-02166-CMA-MEH Document 36 Filed 10/16/19 USDC Colorado Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of October 2019, I filed a true and correct copy of the
  foregoing Notice via the Court’s CM/ECF system.


                                                s/Robert J. Vincze
                                                Robert J. Vincze (CO #28399)




                                                    2
